Citation Nr: 0941052	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral shoulder 
disorder.

3.  Entitlement to service connection for bilateral elbow 
disorder.

4.  Entitlement to service connection for bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to 
December 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Veteran testified before the undersigned at an August 
2009 travel board hearing at the Huntington, West Virginia, 
RO.  A transcript of the hearing is of record.  Additionally, 
the Board notes that the Veteran also testified before a 
decision review officer (DRO) at a hearing at the Huntington, 
West Virginia, RO in January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues 
of entitlement to service connection for a bilateral knee 
disorder, a bilateral shoulder disorder, a bilateral elbow 
disorder, and a bilateral ankle disorder.

The Veteran contends that his bilateral knee disorder, 
bilateral shoulder disorder, bilateral elbow disorder, and 
bilateral ankle disorder should be service connected.  At the 
August 2009 travel board hearing before the undersigned, the 
Veteran stated that he had received treatment at the Beckley 
VA medical center (VAMC) since 1990.  However, all of these 
records are not associated with the claims folder, nor is 
there any indication in the claims folder that any of the 
records from Beckley VAMC, prior to 1999, were requested.  
The Board acknowledges that a treatment report dated 
September 1999 is of record, but nothing prior to that date 
is of record, and there is reason to believe that more 
records could be available both before and after that date.  
The Board notes that VA has a duty to obtain all outstanding 
identified VA treatment records as such records are 
constructively in the possession of VA adjudicators during 
the consideration of a claim, see Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that the Veteran's appeal 
must be remanded to obtain these treatment records.

Additionally, the Board notes that the Veteran also made 
reference at his January 2009 DRO hearing to some pertinent 
private treatment records that are not of record.  The 
Veteran testified that he was received treatment at a 
civilian care facility, Raleigh-Boone, in 2005.  As noted, 
these reports are not of record and should, therefore, be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records from 
the Beckley VAMC from 1990 to the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain these records would 
be futile.

2.	The RO should contact the Veteran and 
request that he provide the address of 
the Raleigh-Boone care facility.  The 
Veteran should then sign a VA Form 21-
4142 authorization and consent to 
release information form for that 
facility.  Upon receipt of the VA Form 
21-4142, the RO should contact the 
facility identified and request any 
relevant records pertaining to the 
Veteran's bilateral knee, bilateral 
shoulder, bilateral elbow, and 
bilateral ankle disorders.  All 
documents obtained should be associated 
with the Veteran's claims file.

3.	After any additional notification and 
development that the RO deems necessary 
has been accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


